DETAILED ACTION
Claims 1-10 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the best models".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the best models".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "The workpiece quality analysis system of claim 1".  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, Examiner assumes that claim 7 should state "The workpiece quality analysis system of claim [[1]] 6".


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more. 
The claims recite storing and reading workpiece data, selecting an algorithm and parameter combinations, classifying the workpiece, obtaining an index value, selecting a parameter combination, obtaining an index value, selecting a model, and determining if there is abnormal data (see claims 1-10).  The storing/reading, selecting, classifying, obtaining, and determining, as briefly described above and as recited in claims 1-10, are mathematical concepts (e.g., selecting a best model as recited in claim 1) and mental processes (e.g., determining abnormal data as recited in claim 1).  Accordingly, claims 1-10 recite an abstract idea because the particular limitations, as briefly outlined above, fall into at least two of the groupings of abstract ideas (see MPEP 2106.04(a)).
This judicial exception is not integrated into a practical application because the claim limitations are directed to the generality of determining whether there is abnormal data (e.g., see claim 1).  In other words, the claim limitations are generally determining whether there is abnormal data based on information and these generally applicable claim limitations are not particularly tied to a system.  Furthermore, the claim limitations are not directed to an application for any particular system and the application is only nominally directed to an application for various systems (e.g., see paragraph 0018 of the specification as filed).  In other words, the claim limitations are not providing meaningful limitations to the system and method.  Finally, the system and method, as recited in independent claims 1 and 6, are merely the field of use of quality analysis as the elements are not integrated into the claim limitations.  In other words, the quality analysis method and system are no more than a general link to the technology environment and do not provide any meaningful limitations to the claims.
The claims do not include additional elements, individually or in combination, that are sufficient to amount to significantly more than the judicial exception because the workpiece quality analysis system, storage device and processor, as recited in claims 6-10, are generic elements.  Furthermore, the claim limitations are implemented on these generic elements.  In other words, the claim limitations are being implemented on these units and are not specifically liked to these elements. 
	Accordingly, these claims are rejected under 35 U.S.C. 101.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang, D., Xu, B. and Wood, J., 2016, December. “Predict failures in production lines: A two-stage approach with clustering and supervised learning.” In 2016 IEEE international conference on big data (big data) (pp. 2070-2074) IEEE describes creating predictive models for quality control based on K-means clustering and supervised learning using Bayes classifiers.
U.S. Patent Application Publication No. 2017/0032281 describes a welding analytics system that utilizes k-means algorithm for unsupervised learning and Bayesian classifiers for supervised learning.
Barry R. Cobb, Linda Li, “Bayesian network model for quality control with categorical attribute data,” Applied Soft Computing, Volume 84, 2019, 105746, ISSN 1568-4946, https://doi.org/10.1016/j.asoc.2019.105746. (https://www.sciencedirect.com/science/article/pii/S1568494619305277) describes using a Bayesian network model to process output for quality control.
U.S. Patent No. 10,680,875 describes determining a root cause of an issue based on outlier detection processing using a k-means algorithm and machine learning algorithms using a Bayesian algorithm.  
U.S. Patent Application Publication No. 2012/0281969 describes producing an audio-visual slideshow using quality scores for images based on a K-means clustering algorithm and a change detection operation using a Bayesian information criterion.
U.S. Patent Application Publication No. 2020/0082278 describes suggesting soldering parameters based on Bayesian algorithms and K-means clustering.
Tao Yuan, Way Kuo, “Spatial defect pattern recognition on semiconductor wafers using model-based clustering and Bayesian inference,” European Journal of Operational Research, Volume 190, Issue 1, 2008, Pages 228-240, ISSN 0377-2217, https://doi.org/10.1016/j.ejor.2007.06.007. (https://www.sciencedirect.com/science/article/pii/S0377221707005565) describes spatial defect pattern recognition using clustering and Baysian interference.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851. The examiner can normally be reached Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher E. Everett/Primary Examiner, Art Unit 2116